Citation Nr: 0428057	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-22 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Regional 
Office in 
Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for ischemic heart disease prior to December 18, 
2002.

2.  Entitlement to an initial disability rating in excess of 
60 percent for ischemic heart disease from December 18, 2002 
to present.

3.  Entitlement to an effective date earlier than December 
18, 2002, for a total disability evaluation based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran has recognized service from December 1941 to 
August 1942.  The veteran was a prisoner of war (POW) from 
April 1942 to August 1942.  The veteran had recognized 
Regular Philippine Army service from August 1945 to February 
1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in March 2000, that granted entitlement to 
service connection for ischemic heart disease as a residual 
of beriberi.  That decision assigned an evaluation of 30 
percent.  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his ischemic 
heart disease.  He has properly perfected his appeal as to 
that issue.  Therefore, the propriety of the rating from the 
effective date, through the point in time when a final 
resolution of each issue has been reached, is currently 
before the Board. Fenderson v. West, 12 Vet App 119 (1999); 
Grantham v. Brown, 114 F.3d 1156 (1997).  Although the 
Regional Office (RO) had not evaluated the veteran's claim in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the veteran was aware of 
what evidence was required for higher ratings.

In January 2003, the RO granted an increased rating for the 
veteran's ischemic heart disease to 60 percent disabling, 
effective December 18, 2002.  The Court of Veterans Appeals 
(Court) has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board notes that one of the issues certified for appeal 
was entitlement to an earlier effective date for the 60 
percent disability rating assigned to the veteran's ischemic 
heart disease.  Based upon Fenderson, the Board has reframed 
the issues on appeal as staged ratings - which in effect 
equate to an earlier effective date for increased rating.

Finally, the Board notes that in the January 2003 rating 
decision, the RO granted entitlement to TDIU.  The veteran 
has perfected an appeal of the effective date of entitlement 
to TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Prior to December 18, 2002, the veteran's ischemic heart 
disease, currently diagnosed as hypertensive atherosclerotic 
heart disease, was productive of workload of 6 METs and 
resulted in fatigue, angina, and dizziness, with evidence of 
cardiac hypertrophy.

3.  From December 18, 2002 to present, the veteran's 
hypertensive atherosclerotic heart disease, was productive of 
a workload of 5 METs with fatigue, angina, and dizziness, 
with left ventricular hypertrophy, and an ejection fraction 
of 60 percent.

4.  Prior to December 18, 2002 it was not factually 
ascertainable that the veteran's hypertensive atherosclerotic 
heart disease was productive of disability rated under the 
schedule at 60 percent nor was it factually ascertainable 
that the veteran was unable to obtain or follow substantially 
gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for hypertensive atherosclerotic heart disease, prior 
to December 18, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21 (2004).

2.  The criteria for a disability rating greater than 60 
percent for hypertensive atherosclerotic heart disease, 
subsequent to December 18, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21 (2004).

3.  The requirements for assignment of an effective date 
prior to December 18, 2000 for assignment of a total 
disability rating based upon individual unemployability due 
to a service-connected disability have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless, the Board notes that upon receipt of the 
veteran's notice of disagreement with the initial disability 
rating assigned his ischemic hear disease and with the 
assignment of the effective date for TDIU, Statements of the 
Case - dated in September 2000 and July 2003 respectively, as 
well as Supplemental SOCs (SSOC) dated in July 2002 and 
January 2003 were provided to the veteran.  The veteran was 
also sent a November 2003 VCAA letter that directly addressed 
the requirements of the VCAA vis-à-vis an earlier effective 
date for TDIU.  In this letter, the SOCs and the SSOCs, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim for increased 
initial disability ratings and for an earlier effective date 
to be approved.  Also, the veteran declined the opportunity 
to present testimony at a personal hearing in connection with 
his claim.  Under these circumstances, the Board finds that 
the VA has fulfilled its statutory duties to assist and 
notify.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board acknowledges that the VCAA notice contained in the 
September 2000 SOC was provided to the veteran long after the 
initial adjudication of his claim in April 1999 and prior to 
the enactment of the VCAA.  In a recent decision, the U.S. 
Court of Appeals for Veterans Claims (Court) expressed the 
view that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  See Pelegrini v. 
Principi, 17 Vet. App. 413, 420-421 (2004).  In this case, 
however, it is obvious that the RO could not have provided 
the VCAA notice prior to the initial adjudication because 
that adjudication took place more than a year prior to the 
enactment of the VCAA and the promulgation of its 
implementing regulations.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  In the present case, the evidence includes the post-
service VA medical treatment records and VA compensation 
examination reports.  The veteran has not identified records 
that were in the possession of the VA or other federal agency 
prior to the current effective dates.  There are no 
additional medical treatment records that are necessary to 
proceed to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased Initial Rating for Ischemic Heart Disease 
Secondary to Beri Beri

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's ischemic heart disease has been rated by the RO 
as arteriosclerotic heart disease.  Diagnostic Code (DC) 2005 
assigns a 30 percent disability rating when the disease is 
productive of a workload of greater than 5 METs but not 
greater than 7 METs and results in dyspnea, fatigue, angina, 
dizziness or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is assigned when the disease is productive 
of more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
disability rating is assigned when the disease is manifested 
with chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Code 
7005 (2004).  

Analysis

The veteran has submitted a substantial number of private 
medical records, the majority detailing treatment or 
medications prescribed for disability arising from non-
service-connected diseases or disorders.  To the extent that 
they are relevant, they will be addressed below.

An X-ray examination report dated in July 2000 from Senor 
Sto. Nino Hospital noted that the veteran's heart was not 
enlarged.

The veteran was initially evaluated by VA in January 2000.  
At that time he complained of dizziness and body weakness 
since the previous year.  He had consulted a physician and 
had been treated for hypertension.  He denied chest pain.  He 
was easily fatigued.  He could walk one kilometer with 
stopping and could climb stairs to the second floor.  He did 
walking and stretching exercise and was diagnosed with 
hypertensive arteriosclerotic heart disease, not in failure, 
first degree A-V block, left ventricular hypertrophy, a 
workload of 6-7 METS and an ejection fraction of 70 percent.

An echocardiography report from Sto. Tomas University 
Hospital, dated in January 2000 reveals an ejection fraction 
of 70 percent.  

Such findings are consistent with a 30 percent disability 
rating under DC 7005 and do not provide evidence of 
disability meeting the criteria for a 60 percent or greater 
rating.

The veteran submitted a report from Jowell General Hospital 
dated May 2001.  It noted diagnoses of hypertension and 
asthma.  He was noted to have had an ECG that showed a normal 
tracing.

The veteran was next examined by VA in December 2001.  He 
complained of chest pain, 2 to 3 times per week, accompanied 
by dizziness, shortness of breath, and body weakness.  He 
consulted his physician almost every month.  He was being 
treated for hypertension and heart disease.  He could walk 
200 to 300 meters, with stops and a cane.  He could climb 
stairs of 5 steps.  He did walking and stretching exercise 
everyday for 5 to 10 minutes.  He was diagnosed with 
hypertensive arteriosclerotic heart disease, not in failure, 
and left ventricular hypertrophy.  Workload was found to be 6 
METs the January 2000 ejection fraction of 70 percent was 
again referenced.

These findings are again inconsistent with the criteria 
required for a 60 percent disability rating under DC 7005.

The veteran submitted records of an echocardiograph from 
Santo Tomas University Hospital dated July 2002.  The report 
showed an ejection fraction of 60 percent.  The 
interpretation of the report noted that the left ventricle 
was concentrically hypertrophied with segmental wall 
abnormalities including hypokinetic interventricular septum 
from apex to mid vertical and hypokinetic inferior and 
infero-posterior and postero-lateral left ventricular free 
wall from apex to base.  The diagnoses were concentric left 
ventricular hypertrophy, adequate systolic function, with 
segmental wall motion abnormalities and aortic sclerosis.

A report from the Paniqui Rural Health Unit II noted 
treatment in January, July, and August of 2002.  He was noted 
to have on and off chest pain, difficulty breathing, and 
cough with accompanying easy fatigability, dizziness, and 
joint pain.  He was noted to be diagnosed with hypertensive 
atherosclerotic heart disease.

The Board notes that none of these findings meet the criteria 
for a 60 percent disability rating under DC 7005.

In September 2002 the veteran submitted a statement arguing 
that he had not been assigned the appropriate METs because he 
experienced on and off chest pains, easy fatigability, 
shortness of breath, dizziness, and body weakness.  He could 
only walk 20 to 30 meters not 200 to 300.  He could climb 5 
steps of stairs, but he had to stop at the middle of the 
stairs.  He did not go up the stairs to his bedroom for naps.  
He argued that his condition had worsened since the time he 
had the VA examination in December 2001.  With that 
correspondence, the veteran also submitted his application 
for TDIU.

The RO assigned a 60 percent disability rating under DC 7005 
beginning on December 18, 2002, the date of a VA examination.  
The veteran was shown at that time to have a diagnosis of 
arteriosclerotic heart disease, with left anterior hemiblock 
and concentric left ventricular hypertrophy with segmental 
wall motion abnormalities.  The METs level was estimated at 5 
and the functional classification at II-B.  The examiner 
noted that more than light labor was not feasible.

The Board notes that these are the first findings noted that 
are consistent with a 60 percent disability, in that they 
reflect a workload of 5 METs and reflect the first finding 
that the veteran's heart disease precluded more than light 
labor.

The veteran argues that it would have been factually 
ascertainable prior to December 2002 had the VA examiner not 
failed to perform an appropriate echocardiogram during the 
December 2001 VA examination.  He notes that an ejection 
fraction of 60 percent was found a mere 7 months later.  The 
Board notes that an ejection fraction of 60 percent does not 
meet the criteria for an increased rating, which is an 
ejection fraction 30 to 50 percent under DC 7005.

Additionally, the veteran is not competent to critique the VA 
examiner's judgment in ordering testing to evaluate his heart 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In sum, the Board finds that the evidence did not support or 
more nearly approximate the criteria for a 60 percent 
disability rating under DC 7005 at any time prior to December 
18, 2002.  Prior to that date, all findings had been 
consistent with the previously assigned 30 percent disability 
rating.

Earlier Effective Date for TDIU

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2004).  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  
38 C.F.R. § 3.151 (2004).  

The term "claim" means a formal or informal communication 
in writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2004).


Also, the CAVC has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a TDIU.  Norris v. West, 12 Vet. App. 413 
(1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 
(2001) (when an RO is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of service-
connected unemployability in the claimant's claims file, 
evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for an individual 
unemployability rating); Coyalong v. West, 12 Vet. App. 524, 
531 (1999) (if a veteran has a certain level of schedular 
rating for a service-connected disability or disabilities and 
if he presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), which is a 100 percent 
rating).

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2004).  

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled. 
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section. The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
4.16(b) (2004).

Analysis

The Board notes that the veteran submitted a formal claim for 
TDIU in September 2002.  

Because the veteran was not entitled to a 60 percent 
disability rating for his service-connected heart disease 
prior to December 18, 2002, he did not meet the requirements 
under 38 C.F.R. § 4.16(a) (2004) for TDIU.  Additionally, 
there was no competent medical evidence nor allegation by the 
veteran prior to the December 18, 2002 VA examination that 
supported the proposition that he was unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  Therefore, referral pursuant 
to § 4.16(b) was not indicated.

Following the mandate of 38 C.F.R. § 3.400(o)(1), the later 
of either the date of claim or the date entitlement arose, 
the effective date of TDIU must be December 18, 2002.  It is 
not factually ascertainable prior to that date that 
entitlement to an increased rating arose.  As of that date, 
the record first shows that the veteran's disability met the 
criteria for a 60 percent disability rating and prevented the 
veteran from pursuing substantially gainful employment.

Accordingly, the benefits sought on appeal are denied.

ORDER

Entitlement to an initial disability rating in excess of 30 
percent for ischemic heart disease prior to December 18, 2002 
is denied.

Entitlement to an initial disability rating in excess of 60 
percent for ischemic heart disease from December 18, 2002 to 
the present is denied.

Entitlement to an effective date earlier than December 18, 
2002, for TDIU is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



